In re: George R. Terrell applying for writ of habeas corpus.
Writ granted. Evidentiary hearing ordered. (See order).
HAMLIN and SUMMERS, JJ., are of the opinion that this record supports a finding that a plea bargain is involved here and, therefore, Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 is inapplicable.
On considering the petition of the Relator in the above entitled and numbered cause,
It is ordered that the Honorables, the Judges of the Fifth Judicial District Court, Parish of West Carroll, grant an evidentiary hearing on relator’s petition for a writ of habeas corpus filed in that Court and in this Court, without undue delay.